Citation Nr: 0034116	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought.  The 
veteran filed a timely appeal, and by an April 2000 Remand 
Order, the Board referred the case back to the RO for 
additional development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The medical evidence consistently shows that the veteran 
manifested hearing acuity not exceeding Level II in the right 
ear, and Level III in the left ear, from May 1997 through 
October 1999.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, Diagnostic Code 6100 (1998 & 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected bilateral hearing loss is greater than reflected by 
the currently assigned noncompensable evaluation.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given at the RO before a Hearing Officer, and personal 
statements made by the veteran in support of his claim.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of a compensable 
evaluation for his bilateral hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
Rating Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of April 1997 was rendered, the Board 
notes that the amended regulations did not result in any 
substantive changes relevant to this appeal.  Essentially, 
the old and new regulations for evaluating a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
set of rating criteria can be more favorable to the veteran's 
claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999); 
38 C.F.R. § 4.85, Table VI (2000).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) is 55 decibels or more, or 
where the puretone thresholds are 30 decibels or less at 1000 
Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for bilateral hearing 
loss was granted by an April 1992 rating decision.  A 
noncompensable evaluation was assigned, effective from 
November 22, 1991.  In April 1997, the veteran submitted a 
claim for an increased rating for his bilateral hearing loss, 
contending that his hearing disability had increased in 
severity, and that his hearing loss disability warranted 
assignment of a compensable disability rating.  

The veteran's claim was denied by a June 1997 rating 
decision, and this appeal followed.  The case was referred to 
the Board, and by an April 2000 Remand Order, the veteran's 
appeal was returned to the RO for additional development.  
Specifically, the veteran was to be afforded a personal 
hearing at the RO before a Hearing Officer as he had 
requested in his substantive appeal.  Pursuant to the Board's 
April 2000 Remand Order, the veteran presented testimony in a 
May 2000 personal hearing at the RO, and the case has again 
been returned to the Board for resolution.  

The veteran underwent the first VA audiological examination 
in connection with his claim for an increased rating in May 
1997.  The results of that test found that his puretone 
thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
75
LEFT
20
25
20
20
35

The average puretone decibel loss in the right ear was 44, 
and in the left ear was 25.  (The average is computed from 
the results of 1000, 2000, 3000, and 4000 Hz; the results at 
500 Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  Speech 
audiometry revealed speech ability of 90 percent in the right 
ear and of 94 percent in the left ear.  

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's May 1997 
examination yields a numerical category designation of II in 
the right ear (between 42 and 49 average puretone hearing 
loss, with between 84 and 90 percent of speech 
discrimination), and I in the left ear (between 0 and 41 
average puretone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of 0 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

In support of his claim for an increased rating, the veteran 
submitted private clinical records dating from October 1995 
through December 1997.  These clinical records show that the 
veteran had bilateral sensorineural hearing loss, with severe 
hearing difficulty in the right ear.  However, specific 
audiological test results were not included among the 
clinical treatment records.  The veteran was also noted to 
have chronic tinnitus.  In addition, the veteran submitted a 
statement from a private treating physician, dated in May 
2000, in which she noted that he had experienced dizziness, 
bilateral hearing loss, and tinnitus.  However, no 
audiological results were indicated. 

The veteran underwent an additional VA rating examination in 
February 1998.  The results of that examination found his 
puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
50
75
LEFT
20
25
25
30
35

The average puretone decibel loss in the right ear was 47.5 
decibels, and in the left ear was 29 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 90 percent in the left ear.  

Applying the pertinent rating criteria (again under both the 
former and the revised standards) to the veteran's February 
1998 examination yields a numerical category designation of 
II in the right ear (between 42 and 49 average puretone 
hearing loss, with between 84 and 90 percent of speech 
discrimination), and II in the left ear (between 0 and 41 
average puretone hearing loss, with between 84 and 90 percent 
of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran underwent his most recent VA audiological 
examination in October 1999.  The results of that examination 
found his puretone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
75
LEFT
20
25
20
35
50

The average puretone decibel loss in the right ear was 49 
decibels, and in the left ear was 33 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and 82 percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
October 1999 examination yields a numerical category 
designation of II in the right ear (between 42 and 49 average 
puretone hearing loss, with between 84 and 90 percent of 
speech discrimination), and III in the left ear (between 0 
and 41 average puretone hearing loss, with between 76 and 82 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 0 percent 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 2000.  He testified that he worked 
at a food processing plant, and that he was required to wear 
hearing protection.  The veteran testified that it was very 
difficult to hear his wife and children and that he was 
unable to hear when background noise was present.  According 
to the veteran, he underwent regular hearing examinations 
which showed a puretone average hearing loss of 63.75 in the 
right ear.  However, he also indicated that the hearing tests 
he was administered did not employ the same method as did the 
VA rating examinations, and that they did not employ a speech 
recognition test.  The veteran's representative stated that 
the results of the most recent employer's hearing test of 
November 1997 suggested that the severity of the veteran's 
hearing disability had increased or "shifted," and that it 
might warrant a higher evaluation.  However, the 
representative pointed out that while a subsequent VA rating 
examination showed increased hearing loss bilaterally, the 
veteran was still not entitled to a compensable evaluation on 
a schedular basis.  The veteran indicated that he experienced 
fluctuating degrees of hearing impairment, and that it was 
likely that his hearing loss disability was more severe than 
reflected by the VA rating examination.  The veteran 
suggested that the November 1997 private hearing test, 
conducted by a contractor to his employer, might be 
indicative of such fluctuation.  The Hearing Officer informed 
the veteran and his representative that in order for a 
hearing examination report to be considered for VA benefit 
purposes, it must include a controlled speech discrimination 
test similar or equal to the Maryland CNC test, and also 
puretone audiometry.  The veteran expressed his view that it 
was difficult for him to take a VA audiometric test because 
he was placed in a soundproof room.  He stated that the 
hearing tests conducted at his workplace were given in a 
truck trailer with a great deal of background noise, and that 
he was more comfortable in such an environment.  The veteran 
then went on to describe difficulties he experienced in his 
social and family life due to his hearing loss.  At the 
conclusion of his hearing, the veteran was informed that he 
would be given 30 days in which to submit additional 
audiometric examination results complying with the VA rating 
standards set forth at 38 C.F.R. § 4.85(a) (2000).  Following 
the 30-day period, no additional evidence had been received.  

After applying the criteria under 38 C.F.R. § 4.85 to the 
evidence of record, the Board must conclude that the 
currently assigned noncompensable evaluation is appropriate 
and that the preponderance of the evidence is against a 
higher evaluation under the applicable diagnostic code.  See 
Karnas, supra.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for assignment of an increased (compensable) 
evaluation for his bilateral hearing loss, that would give 
rise to reasonable doubt in his favor, the provisions set 
forth at 38 U.S.C.A. § 5107 and the Veterans Claims 
Assistance Act of 2000 are not applicable.  

The Board recognizes the veteran's contention that the 
private hearing tests conducted pursuant to directives by his 
employer showed that he had a severe hearing loss disability, 
and that he should be afforded a compensable evaluation.  
However, the Board emphasizes that under 38 C.F.R. § 4.85(a), 
the regulations specifically state that in order for hearing 
tests to be valid for VA benefits purposes, such tests must 
be conducted by a state licensed audiologist, and must 
include a controlled speech discrimination test (Maryland 
CNC), and a puretone audiometry test.  The veteran indicated 
his interest in undergoing such a test by an independent 
private examiner, but failed to submit any such test results 
since he appeared at his May 2000 personal hearing.  

The Board has further considered the contentions advanced by 
the veteran's service representative that the private hearing 
test showed that the severity of his hearing loss warranted 
assignment of a compensable rating, and that requiring the 
veteran to undergo an additional VA rating examination 
constituted seeking evidence to contradict the private 
medical evidence.  However, following receipt of the private 
hearing test results, the veteran was afforded two additional 
VA rating examinations in order determine if any additional 
hearing loss disability was present and to determine if his 
hearing loss disability had increased in severity.  In 
addition, the veteran was afforded additional VA audiometric 
tests to obtain consistent quantifiable results that would be 
a valid measure of the veteran's hearing acuity for VA 
benefits purposes.  

Notwithstanding the veteran's contentions, the audiometric 
results noted above fail to disclose the presence of a 
disability picture to the degree of severity that would 
warrant a compensable disability evaluation.  Accordingly, 
based on the objective medical evidence as discussed above 
and as demonstrated by the reports of the VA rating 
examinations conducted from May 1997 through October 1999, 
the Board finds no basis upon which to grant a compensable 
rating for the veteran's bilateral hearing loss.  Therefore, 
the veteran's appeal is denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), to include the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000), have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his 
bilateral hearing loss warrants assignment of a compensable 
evaluation.  In exceptional cases in which schedular 
evaluations are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under both the former and the revised 
criteria that anticipate greater disability for hearing loss.  
The record, however, does not establish the presence of 
findings that would support a higher rating under the Rating 
Schedule.  Further, the Board finds no evidence of an 
exceptional or unusual disability picture in this case.  The 
veteran testified at his personal hearing in May 2000, that 
his bilateral hearing loss caused him to experience 
difficulty with normal hearing due to background noise, and 
that his social and family life suffered as a result.  He 
also voiced his displeasure with the VA audiometric 
examinations because he claimed to be uncomfortable with the 
manner in which such examinations were conducted.  However, 
there is no evidence to show that the veteran's bilateral 
hearing loss has markedly interfered with his ability to 
obtain or retain gainful employment, or has caused frequent 
(or any) periods of hospitalization.  Therefore, on the basis 
of the entire record, the Board must conclude that in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

